Citation Nr: 1520592	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Whether outpatient chiropractic treatment rendered on April 1, 2013 by Michael D. Casey, DC, was authorized by the Department of Veterans Affairs (VA), and if not, whether reimbursement or payment of such unauthorized medical expenses is warranted.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Portland, Oregon, which denied payment for non-VA outpatient treatment on April 1, 2013.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for medical expenses incurred at a private chiropractic office on April 1, 2013.  The record shows that a fee basis chiropractic authorization dated October 22, 2012 was a one-time authorization for six visits over a six month period ending April 30, 2013.  Additional care, beyond the six visits, during that six month period was not authorized.  If further treatment was required, the vendor was to submit a plan of care along with progress notes for review by the Fee Service clinical reviewer, and must be approved before additional care was rendered at VA expense.

In April 2013, a claim was submitted on behalf of the Veteran for payment of a fee for chiropractic services rendered by Michael Casey, D.C., on April 1, 2013.  This claim was apparently denied on the basis that the Veteran had already used his six chiropractor visits within the six month period.  

From the record as it now stands, the Board is unable to determine whether the Veteran made six visits for private chiropractor treatment during the relevant period, and if so, with whom.  Records from Dr. Casey and any other private chiropractor the Veteran may have visited, as well as any Fee Service records documenting the Veteran's authorization and payments during the period from October 2012 to April 2013, are currently not of record.  The Board cannot evaluate the Veteran's claim without these records, so they must be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain records of his treatment from Michael Casey, D.C., and any other private chiropractor he visited between October 2012 and April 2013.  Inform the Veteran that, in lieu of allowing VA to obtain these records, he may submit them directly.

2.  Obtain and associate with the claims file complete records from the relevant VA Fee Service documenting all authorizations of private chiropractor care for the Veteran as well as all payments made for such care during the period from October 2012 to April 2013.  

3.  Determine whether a paper VA claims file of the Veteran exists, and if so, ensure that it is associated with the record before the Board.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

